Citation Nr: 0207830	
Decision Date: 07/15/02    Archive Date: 07/19/02

DOCKET NO.  02-04 444	)	DATE
	)
	)


THE ISSUE

Whether a November 1999 decision of the Board of Veterans' 
Appeals denying a claim for clear and unmistakable error 
(CUE) in September 1984, August 1985, October 1985, and 
September 1988 rating decisions; as well as an effective date 
earlier than August 24, 1993, for a total disability rating 
based on individual unemployability (TDIU), should be revised 
or reversed on the grounds of clear and unmistakable error.  


REPRESENTATION

Moving party represented by:  Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

R. Giannecchini,  Associate Counsel




FINDINGS OF FACT

1.  The veteran had active military service from October 1968 
to March 1970.  

2.  In an April 2001 Order, the United States Court of 
Appeals for Veterans Claims (hereinafter, "the Court") 
vacated and remanded that part of the November 1999 Board 
decision that denied a claim for clear and unmistakable error 
in September 1984, August 1985, October 1985, and September 
1988 rating decisions, as well as an effective date earlier 
than August 24, 1993, for a total disability rating based on 
individual unemployability.  

3.  On March 18, 2002, a motion for revision based on CUE of 
a November 1999 Board decision, which denied a claim for 
clear and unmistakable error in September 1984, August 1985, 
October 1985, and September 1988 rating decisions, as well as 
an effective date earlier than August 24, 1993, for a total 
disability rating based on individual unemployability, was 
filed.


CONCLUSION OF LAW

The Board's November 1999 decision was vacated by a court of 
competent jurisdiction and is not subject to revision on the 
basis of CUE.  38 U.S.C.A. § 7111 (West Supp. 2001); 38 
C.F.R. § 20.1400 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

All final Board decisions are subject to revision on the 
basis of CUE except for those decisions that have been 
appealed to and decided by a court of competent jurisdiction, 
and decisions on issues that have subsequently been decided 
by a court of competent jurisdiction.  38 C.F.R. § 20.1400 
(2001).  

The Court has vacated and remanded the November 1999 Board 
decision that was challenged on the basis of clear and 
unmistakable error in the moving party's motion.  Thus, there 
is no final decision for the Board to review on the basis of 
clear and unmistakable error.  Accordingly, the Board does 
not have jurisdiction to adjudicate the merits of the motion 
and it is dismissed without prejudice.


ORDER

The motion is dismissed.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597B that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? In the section entitled "Appeal to the United States 
Court of Appeals for Veterans Claims," you are no 
longer required to file a copy of your Notice of Appeal 
with VA's General Counsel.
? In the section entitled "Representation before VA," 
you no longer need to have filed a "notice of 
disagreement ... that led to the decision the Board has 
just reviewed for CUE ... on or after November 18, 1988" 
as a condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



